



COURT OF APPEAL FOR ONTARIO

CITATION:  118143 Ontario Inc. (Canamex Promotions) v.
    Mississauga (City), 2016 ONCA 620

DATE: 20160811

DOCKET: C60721

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

118143 Ontario Inc., carrying on business as
    Canamex Promotions and Neil Ritchie, carrying on business as Affordable
    Portables

Plaintiffs (Appellants)

and

The Corporation of the City of Mississauga

Defendant (Respondent)

E. Marshall Green and Christopher Salazar, for the
    appellants

Ted Frankel and Colin Pendrith, for the respondent

Heard:  May 25, 2016

On appeal from the judgment of Justice Emery of the Superior
    Court of Justice, dated June 25, 2015, with reasons reported at 2015 ONSC 3691.

Doherty J.A.:


I



[1]

This is an appeal from a trial judgment dismissing the appellants
    action based on the alleged negligent enforcement of a bylaw.
[1]

[2]

The appellants operated businesses that leased mobile signs for
    advertisement purposes.  They claimed that the respondent, The Corporation of
    the City of Mississauga (Mississauga or the City), destroyed their
    businesses by removing, or forcing the appellants to remove numerous mobile
    signs that were in place between May and August 2002.  Mississauga purported to
    act under the authority of a bylaw that came into force in May 2002 (the 2002
    Bylaw).  The appellants signs were in fact exempt from that bylaw.  The
    appellants alleged that Mississauga acted negligently in wrongfully enforcing
    the bylaw against them and, in doing so, caused them millions of dollars in
    damages.

[3]

The trial judge found that the 2002 Bylaw did not apply to the
    appellants signs.  He further held, however, that Mississauga did not owe a
    duty of care to the appellants in its enforcement of the 2002 Bylaw and that in
    any event the appellants had failed to prove that the enforcement of the bylaw
    caused any significant damage to them.  The trial judge, presumably because he
    found no duty of care, did not address the standard of care that Mississauga
    would have owed to the appellants had he found that a duty of care existed, and
    he did not examine the reasonableness of Mississaugas conduct in its
    enforcement of the bylaw.

[4]

On appeal, the appellants raise three issues:

·

the
    trial judge erred in holding that Mississauga did not owe a duty of care to the
    appellants;

·

the
    trial judge erred in failing to identify the applicable standard of care in
    failing to determine that Mississauga did not meet that standard of care; and

·

the
    trial judge erred in finding there was no causal connection between
    Mississaugas negligent enforcement of the bylaw and the substantial damages
    suffered by the appellants.

[5]

I propose to address only the second of the three issues.  In my view,
    the appellants did not allege in their pleadings, and the evidence does not
    substantiate, any basis upon which a trial judge could have found that
    Mississauga acted unreasonably in the manner in which it enforced the 2002
    Bylaw.  In effect, the appellants negligence claim comes down to the untenable
    assertion that because the bylaw did not apply to their signs, Mississauga was
a
    fortiori
negligent in enforcing the bylaw against the appellants without
    first obtaining a judicial determination of its validity.  As Justice Laskin (as
    he then was) observed almost 50 years ago, the invalidity of a bylaw cannot be
    equated with liability in negligence for enforcing the bylaw:  see
Welbridge
    Holdings Ltd. v. Winnipeg (Greater)
, [1971] SCR 957, at pp. 967-69.

[6]

As I see no evidence of any failure by Mississauga to meet the standard
    of care alleged by the appellants, questions relating to the existence of a
    duty of care and causation are academic.  I will not consider those issues.


II



sign bylaws in mississauga prior to may 2002

[7]

Mississauga, like all municipalities, has the power to regulate the
    placement of signs, including mobile signs, and the power to regulate businesses
    engaged in the renting of signs for advertising and other purposes.  Mississauga
    has required permits to erect signs since 1981.  Mobile signs have been
    specifically regulated since 1983.  In 1984, Mississauga enacted a bylaw
    requiring those engaged in the business of leasing out mobile signs to obtain a
    licence from the City.  The 1984 bylaw also placed restrictions on the amount
    of time that mobile signs could be located in the same place.

[8]

In 1988, Mississauga enacted a new, more elaborate, sign bylaw
    applicable to all signs.  The 1988 bylaw prohibited all signs unless a permit
    was obtained for the sign.  The bylaw set out various specific requirements for
    the obtaining of the necessary permit.

[9]

In 1994, Mississauga passed a new bylaw regulating mobile signs (the
    1994 Bylaw).  Under the 1994 Bylaw, all classes of mobile signs required a
    permit and those leasing mobile signs had to be licensed by Mississauga.  A
    person seeking to display a mobile sign had to complete the necessary
    application which included a fee and an indication of where the sign would be
    placed.  Under that Bylaw, mobile signs could remain in place only for a
    specified time and there were limits placed on the number of signs that could
    be placed on a commercial or industrial complex.  The appellants were subject
    to the 1994 Bylaw when they began to lease signs in Mississauga in the late
    1990s.

[10]

In about August 2000, Mississauga undertook a review of its bylaws,
    including its sign bylaws.  A report prepared as part of that review opined
    that the proliferation of mobile signs had created aesthetic and safety issues
    within the City.

The 2002 Bylaw

[11]

On January 31, 2002, Mississauga passed a new sign bylaw (the 2002
    Bylaw).  That bylaw was to come into effect on May 1, 2002 and was applicable
    to all signs, including mobile signs.  The 2002 Bylaw repealed the 1988 and
    1994 sign Bylaws.  The 2002 Bylaw was intended to consolidate and replace those
    earlier bylaws.

[12]

In late January 2002, in anticipation of the 2002 Bylaw coming into
    force on May 1, Mississauga launched a publicity campaign that included a news
    release and other related material explaining the operation of, and the requirements
    of, the 2002 Bylaw.  The material stressed that the 2002 Bylaw would be
    enforced as of May 1, 2002, pointing out that enforcement would include the
    immediate removal and confiscation of any non-compliant sign and the
    possibility that the owners of those signs would be fined up to $5,000.

[13]

In April 2002, counsel for the appellants wrote to the Mississauga legal
    department advising that the appellants took the position that the 2002 Bylaw
    did not apply to their signs which the appellants claimed were grandfathered. 
    In subsequent correspondence, counsel for the appellants also referred to the
    Citys inconsistent enforcement of the 1994 Bylaw and further contended that
    the appellants signs were not subject to the 1994 Bylaw.  Nothing said by
    counsel for the appellants in his correspondence with the Mississauga legal department
    prior to May 1, 2002 suggested that the appellants took the position that the
    1994 Bylaw had expired at some time prior to May 1, 2002.  As of May 1, 2002,
    the appellants and Mississauga assumed that the 1994 bylaw remained operative
    until repealed by the 2002 Bylaw.

[14]

In his letters to the Mississauga legal department in late April 2002,
    counsel for the appellants suggested that Mississauga allow the appellants
    signs to remain in place while the appellants pursued a court challenge to the validity
    of the 2002 Bylaw.  Counsel advised that if the appellants challenge to the
    bylaw was unsuccessful, they would reimburse the City for any outstanding
    permit fees owed under the terms of the 2002 Bylaw.  In his letter of April 25,
    2002, counsel for the appellants referred to the proposed non-enforcement of
    the bylaw pending litigation as special consideration for his clients.

[15]

Mr. Beaman, legal counsel for Mississauga, wrote three letters to the
    appellants lawyer, all dated April 26, 2002.  He confirmed that he had already
    advised the appellants lawyer that his instructions were to defend the bylaw
    as it was written.  Mr. Beaman further indicated that he had not undertaken to
    delay enforcement of the bylaw against the appellants, or to give the
    appellants prior notice of any confiscation of signs that contravened the
    bylaw.  Mr. Beaman advised counsel for the appellants that the enforcement officers
    had been instructed to proceed with the enforcement of the bylaw against everyone
    on May 1, 2002.  In one of the letters, Mr. Beaman pointed out that any
    agreement by Mississauga to hold off enforcing the bylaw pending litigation
    would be seen as giving the appellants a competitive advantage over other
    companies who also leased mobile signs and who were subject to the 2002 Bylaw.

[16]

On May 3, 2002, counsel for the appellants again wrote to the Citys
    solicitor restating the claim that the appellants signs were grandfathered
    and not subject to the 2002 Bylaw.  Counsel advised that any permit fees paid
    by the appellants would be paid under protest.

[17]

The appellants commenced a lawsuit against Mississauga on May 29, 2002. 
    The Statement of Claim contained, for the first time, the allegation that the
    1994 Bylaw had expired in January 2001, and that any mobile sign in place as of
    May 1, 2002 was lawfully in place and therefore not subject to the requirements
    of the 2002 Bylaw.  That argument would eventually carry the day.

[18]

Mr. Robert Irwin, the principal of the appellant, Canamex, testified
    that discussions between his lawyer and the Citys lawyer continued after the
    lawsuit was started.  Mr. Irwins lawyer told him that the City disagreed with
    the position that the 1994 Bylaw had expired.  His lawyer also told him that
    the lawyer for the City had advised that the bylaw would be enforced against
    the appellants in the same manner that it was enforced against other portable
    sign companies.  The City would neither grant special privileges to the
    appellants, nor make the appellants the target of especially vigorous
    enforcement.

[19]

Mississauga began to enforce the 2002 Bylaw sometime in May 2002.  In
    May, June and again at the end of July 2002, officials, as part of an enforcement
    blitz, removed many mobile signs belonging to various owners, including the
    appellants.  About 20 signs belonging to the appellants were confiscated during
    the blitz.  Mississauga took the position that all of the signs were on City
    property and therefore properly removed by Mississauga, apart entirely from any
    authority it had under the 2002 Bylaw.  The appellants claimed that some of the
    20 signs were not on City property.  In August 2002, the appellants decided to
    remove the remainder of their signs to avoid having those signs confiscated by enforcement
    officials.

The Applicability of the 2002 Bylaw to the Appellants Signs

[20]

Although the appellants claimed injunctive relief in their Statement of
    Claim, they did not pursue that claim.  In November 2003, some 18 months after
    the appellants had commenced the lawsuit, and long after the appellants had
    removed their signs, they moved under Rule 21.01(1)(a) for a determination of a
    question of law raised in the pleadings.  The appellants sought an order declaring
    that the 1994 Bylaw had expired as of January 30, 2001.  This claim was
    important to the litigation because if the 1994 bylaw had expired before the
    May 2002 bylaw was enacted, it was arguable that the appellants signs were
    lawfully in place at the time the 2002 Bylaw came into effect.  If the signs
    were lawfully in place, s. 210.146(i) of the
Municipal Act
, R.S.O.
    1990 c. M.45, dictated that the bylaw did not apply to those signs.

[21]

The argument advanced on the motion turned in large measure on s. 24(3) of
    Schedule M of the
Savings and Restructuring Act, 1996
, S.O. 1996, c. 1 (the 
SRA
)
.  That section reads:

A bylaw of a local municipality  licensing a business under
    any Act passed before this section comes into force expires the earlier of five
    years after the date this section comes into force and the day it is repealed
    by the local municipality.
[2]

[22]

The
SRA
came into force on January 30, 1996.  If the 1994 Bylaw
    was a bylaw licensing a business under any Act, it expired on January 30,
    2001 by operation of the sunset provision in s. 24(3) of the
SRA
.

[23]

On the Rule 21 motion, Mississauga argued that the 1994 Bylaw had two
    discrete and severable parts.  The first part addressed the regulatory scheme governing
    the erection, display and use of portable signs.  The second part targeted the
    regulation of the business of leasing portable signs.  The City argued that s.
    24(3) of the
SRA
sunsetted only the part of the bylaw that addressed
    the regulation of the business of leasing mobile signs.  On this
    interpretation, the part of the bylaw regulating the display and use of the
    signs remained in force until it was repealed by the 2002 Bylaw.

[24]

The motion judge rejected Mississaugas interpretation of the 1994 Bylaw. 
    He held that the different parts of the 1994 Bylaw could not be severed from
    each other and that the Bylaw had to be considered as a whole.  The sunset
    provision in the
SRA
applied to the entirety of the Bylaw meaning that
    it expired as of January 30, 2001:  see
118143 Ontario Inc. v. Mississauga
    (City)
(2003), M.P.L.R. (3
rd
) 130 (Ont. Sup. Ct.).

[25]

Mississauga appealed that judgment.  This court dismissed the appeal: 
    (2004), 2 M.P.L.R. 4227.  Blair J.A. said, at para. 13:

I would therefore uphold the motion judges finding that By-law
    301-94, taken as a whole, is a by-law licensing a business, and that it
    therefore expired on January 30, 2001.  There being no other city by-law in its
    place until May 1, 2002, there was no operative by-law regulating and governing
    the respondents portable signs in the city of Mississauga during the
    intervening fifteen-month period.

[26]

Although neither the motion judge, nor this court commented directly on
    the applicability of the 2002 Bylaw to the appellants signs, s. 210.146(i) of
    the
Municipal Act
declared that no bylaw regulating or prohibiting
    signs would apply to a sign  that is lawfully erected or displayed on the day
    the bylaw comes into force.

[27]

After the motion judge and this court had held that the 1994 Bylaw had
    expired, Mississauga amended its Statement of Defence to argue that the 1988 Bylaw
    applied to the appellants signs as of May 1, 2002, meaning that those signs
    were not legally in place when the 1988 bylaw was repealed by the 2002 Bylaw.  The
    trial judge considered and rejected this argument:  see reasons, paras. 175-202. 
    Mississauga does not challenge that ruling and I need not address it.

[28]

The appellants negligence claim must be assessed on the basis that the
    appellants signs were lawfully in place as of May 1, 2002.  They were not subject
    to the 2002 Bylaw.  Mississauga could not rely on that bylaw as its authority for
    confiscating the appellants signs.


III



the negligence claim

(i)

The applicable law

[29]

To make out a claim in negligence, a plaintiff must establish three
    things.  First, that the defendant owed a duty of care to the plaintiff. 
    Second, that the defendants conduct fell below what could be expected of the
    ordinary, reasonable and prudent person in the circumstances.  Third, that the
    plaintiff suffered damages as a consequence of the defendants breach of the standard
    of care:  see
Ryan v. Victoria (City)
, [1999] 1 S.C.R. 201, at paras.
    21-28;
Hill v. Hamilton-Wentworth (Regional Municipality) Police Services
    Board
, 2007 SCC 41, [2007] 3 S.C.R. 129, at para. 93.

[30]

I am concerned only with the second of the three requirements.  In
Ryan
,
    at para. 28, Major J. observed:

The measure of what is reasonable depends on the facts of each
    case, including the likelihood of a known or foreseeable harm, the gravity of
    that harm, and the burden or cost which would be incurred to prevent the
    injury.  In addition, one may look to external indicators of reasonable
    conduct, such as custom, industry practice, and statutory or regulatory
    standards.

[31]

This court applied the general language in
Ryan
to a claim of
    negligent enforcement of a bylaw in
Rausch v. Pickering (City)
, 2013
    ONCA 740, 369 D.L.R. (4th) 691, at paras. 87-88:

The approach to determining the standard of care in these
    circumstances would be assess what a reasonable by-law enforcement officer
    would have done in considering whether to enforce the By-law against Mr.
    Rausch.  It is at this stage of the analysis that the court must define the
    conduct required to satisfy this standard, bearing in mind that the
FFPPA
imposes no obligation on the City to apply to the Board for a determination as
    to whether a targeted farming operation is a normal farm practice.

Municipalities are presumed to know the law.  Further, this
    court has held that enforcement officers are obliged to (i) act in good faith
    in relation to their decisions as to how a by-law will be enforced, and (ii)
    act with reasonable care in any steps they take to enforce a bylaw.  The
    combination of these two factors  presumed knowledge of the law and an
    obligation to act reasonably and in good faith in enforcing it  and the
    wording of s. 444 of the
Municipal Act
mentioned above, may be
    relevant to the determination of the standard of care.  Specifically, it may
    permit a finding that when attending at Mr. Rauschs premises and observing
    livestock in circumstances that appeared farm-like, the by-law enforcement
    officer ought to have considered the implications of the
FFPPA
before
    proceeding with enforcement steps.
[3]
[Citations omitted]

The appellants rely on
Rausch
and argue that the
    same factors identified by Epstein J.A. are relevant to the determination of
    the standard of care in this case.

(ii)

The appellants pleading

[32]

The appellants Statement of Claim contains only one paragraph that touches
    on the basis for its allegation that Mississauga failed to meet the requisite
    standard of care when it proceeded to enforce the 2002 Bylaw in the face of the
    appellants lawsuit claiming that the bylaw did not apply to their signs.    Paragraph
    41 of the Fresh as Amended Statement of Claim reads:

The Plaintiffs state that the Defendant owed them a duty of
    care to ensure that it had proper legislative authority to force the removal of
    the signs.  In the absence of that authority, the Plaintiffs submit the Defendant
    breached its duty of care and the Plaintiffs have suffered damages as a result.
[4]

[33]

Paragraph 41 goes no further than to allege that Mississauga did not
    have the legislative authority to force the removal of the signs.  The absence
    of that authority, standing alone, cannot in law support a finding that
    Mississauga breached its duty of care to the appellants:  see
Welbridge Holdings
    Ltd.
, at pp. 967-69.

(iii)

The appellants argument

[34]

In their factum, the appellants submit that the applicable standard of
    care required Mississauga to carefully and reasonably consider the position of
    the Appellants prior to enforcing the 2002 By-law against the Appellants signs,
    and further required Mississauga to cooperate in the application for judicial
    determination of the legality of enforcing the 2002 By-law against the Appellants
    signs.

[35]

In oral argument, when asked by the court to point to evidence demonstrating
    that Mississauga did not carefully and reasonably consider the appellants
    position as set out in its Statement of Claim, or did not cooperate in
    bringing an application for a judicial determination of the legality of the
    bylaw, counsel submitted that Mississauga had the onus to demonstrate that it had
    acted reasonably in the circumstances.  Counsel argues that it was for the
    appellants to establish that Mississauga owed the appellants a duty of care, but
    that once the duty was established, the onus fell on Mississauga to demonstrate
    that it met the requisite standard of care imposed by that duty.

[36]

Ordinarily, and absent a statutory provision to the contrary, the
    plaintiff must plead and prove the essential elements of a negligence claim, including
    the applicable standard of proof and the defendants failure to meet that
    standard:  see Allen M. Linden & Bruce Feldthusen,
Canadian Tort Law
,
    10
th
ed. (Toronto: LexisNexis Canada, 2015), at pp. 267-68; see also
Snell v. Farrell
, [1990] 2 S.C.R. 311.

[37]

There is no statutory provision shifting the burden of proof as it
    applies to the standard of care from the appellants to Mississauga.  Nor have
    the appellants offered any policy-based reason justifying a departure from a
    rule as fundamental as the rule which dictates that a party making an
    allegation must prove the allegation.

[38]

The appellants were in a position to lead evidence as to what steps a
    reasonable municipality should have taken before enforcing its bylaw in the
    circumstances that existed in May 2002.  The appellants were equally in a
    position to lead evidence as to what steps Mississauga did or not take, and the
    reasons for those steps.  The appellants had access to their own lawyer, who
    had negotiated with Mississauga, and to witnesses for Mississauga, both through
    the discovery and the trial process.  The appellants had more than an ample
    opportunity to put evidentiary flesh on the bare bones of their negligence pleading. 
    In the end, even if this court were to accept the appellants articulation of
    the applicable standard of care, there was simply no evidence from which it
    could be inferred that Mississauga acted unreasonably in the enforcement of the
    2002 Bylaw.

[39]

In oral argument, counsel submitted that Mississauga acted unreasonably
    after the appellants commenced their lawsuit on May 29 by failing to withhold
    enforcement against the appellants while seeking an expeditious determination
    of the legality of the enforcement of the bylaw against the appellants.

[40]

This submission is untenable.  The appellants had commenced an action in
    which, among other things, they sought interim injunctive relief against
    Mississauga.  The appellants could have moved as quickly as they saw fit to
    obtain injunctive relief.  They chose not to do so.

[41]

Mississauga cannot be said to have acted unreasonably because, as the
    defendant in the action, it did not seek a remedy that was equally available
    to, and indeed more appropriately sought by the appellants.  It is also
    noteworthy that counsel for the appellants never suggested to Mississauga that
    it was under any duty to the appellants to refrain from enforcing the bylaw and
    to seek an expeditious determination of the applicability of the bylaw to the
    appellants before the lawsuit was launched.  When counsel first asked
    Mississauga to refrain from enforcing the bylaw until it could be challenged in
    court, he did not suggest that Mississauga had a duty to refrain from enforcing
    the bylaw, but instead suggested that Mississauga would be extending a special
    consideration to his clients.  Mississaugas lawyer, in his letter, explained
    why that special consideration could not be given.

[42]

I make one additional observation.  It is clear from the arguments
    advanced as to the applicability of the 2002 Bylaw to the appellants that this
    was not a case in which the unenforceability of the bylaw against the
    appellants could be described as obvious or readily apparent.  Mississauga had
    a viable argument that part of the 1994 Bylaw survived.  Had that argument
    succeeded, the 2002 Bylaw would have been enforceable against the appellants.  Surely,
    Mississauga cannot be said to have acted unreasonably when it defended its bylaw
    with a reasonable argument in favour of its enforceability even though that
    argument ultimately failed.


IV



conclusion

[43]

For the reasons set out above, I would dismiss the appeal.  If the
    parties cannot agree on the costs of the appeal, they should exchange and file
    costs submissions of less than five pages in 30 days of the release of these
    reasons.

Released: DD  AUG 11 2016

Doherty J.A.

I agree M. Tulloch
    J.A.

I agree M.L. Benotto
    J.A.





[1]

The appellants advanced other claims in their Statement of
    Claim, however, those claims were not pursued at trial and are not relevant to
    this appeal.



[2]

The
SRA
also added a five-year sunset provision to the
Municipal
    Act:
s. 257.2(5). A similar provision was included in the
Municipal Act,
    2001,
S.O. 2001, c. 25: s. 150(13). The five-year sunset provision was
    repealed in 2006: see
Municipal Law Amendment Act
, S.O. 2006, c. 32, s.
    82.



[3]


FFPPA
 refers to the
Farming
    and Food Production Protection Act, 1998
, S.O. 1998, c.
    1, which prevents a municipal bylaw from restricting a normal farm practice
    that is part of an agricultural operation.



[4]

Paragraph 41(a) of the claim makes a further allegation of
    negligence, however, that claim is based on
Mississaugas reliance on
    the 1988 bylaw.  Mississauga did not rely on that bylaw until after the Court
    of Appeal dismissed its appeal in 2004.


